                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: CV 19-00870-CJC
     LC STAHL, LLC,                              )
12                                               )
                                                 )
13
                  Plaintiffs,                    )
                                                 )
14
           v.                                    )
                                                 )
15                                               ) ORDER DISMISSING APPEAL FOR
     LOAN FUNDER LLC SERIES 1829,                ) LACK OF PROSECUTION
16                                               )
                                                 )
17
                  Defendants.                    )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
21

22   I. INTRODUCTION AND BACKGROUND
23

24         Appellant LC Stahl filed its Notice of Appeal from Bankruptcy Court and
25   Statement of Election on May 8, 2019. (Dkt. 1.) On July 5, 2019, the Court set a
26   briefing schedule for the appeal and ordered that the opening brief be filed no later than
27   August 2, 2019. (Dkt. 10.) When no opening brief was filed two weeks after this
28   deadline had passed, the Court issued an order to show cause why the appeal should not

                                                  -1-
 1   be dismissed for lack of prosecution. (Dkt. 13.) Appellant responded on August 21,
 2   2019. (Dkt. 14.) The Court finds that Appellant has failed to demonstrate good cause,
 3   and as a result, its appeal is DISMISSED with prejudice.
 4

 5   II. DISCUSSION
 6

 7         District courts “have inherent power to control their dockets and may impose
 8   sanctions, including dismissal, in the exercise of that discretion.” Oliva v. Sullivan, 958
 9   F.2d 272, 273 (9th Cir. 1992). When determining “whether to dismiss a claim for failure
10   to prosecute or failure to comply with a court order, the Court must weigh the following
11   factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
12   to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the
13   availability of less drastic alternatives; and (5) the public policy favoring disposition of
14   cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Having
15   weighed these factors, the Court finds that on balance, they favor dismissal.
16

17         “The public’s interest in expeditious resolution of litigation always favors
18   dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). And “it is
19   incumbent upon the Court to manage its docket without being subject to routine
20   noncompliance of litigants.” Pagtalunan, 291 F.3d at 642. Appellant here was
21   noncompliant and failed to show good cause for its delay. Appellant provides two
22   reasons for its failure to file an opening brief in compliance with the Court’s schedule:
23   (1) its counsel was “afflicted by a series of respiratory attacks” that limited his ability to
24   work, and (2) its counsel was recovering from injuries he sustained after tripping over a
25   fence. (Dkt. 14.) For several reasons, the Court finds that these explanations fail to
26   demonstrate good cause. First, Appellant does not allege that its counsel was
27   incapacitated to the extent that he could not alert the Court of his conditions and request
28   an extension. Such requests are easily filed and readily granted upon receipt of an

                                                   -2-
 1   adequate explanation. Nor does Appellant provide any medical documentation to
 2   substantiate the claims made regarding its counsel’s injuries. Finally, Appellant provides
 3   no explanation as to why its counsel, who was allegedly unable to file so much as a
 4   request for extension for an entire month, could suddenly file its opening brief in the next
 5   24 to 36 hours.
 6

 7         Turning to the remaining factors, there is a rebuttable presumption of prejudice to
 8   defendants when a plaintiff delays prosecution of an action. See In re Eisen, 31 F.3d
 9   1447, 1452–53 (9th Cir. 1994). The public policy favoring disposition on the merits
10   generally weighs against dismissal, but “it logically rests upon an inherent presumption a
11   litigant has complied with the statutory obligations imposed under Rule 11(b) and has
12   manifested a diligent desire to prosecute his or her claims.” Ewing v. Ruano, 2012 WL
13   2138159, at *2 (C.D. Cal. June 12, 2012). Though the Court has considered the
14   availability of less drastic alternatives, it finds that such alternatives are not appropriate
15   here in light of the remaining four factors.
16

17   III. CONCLUSION
18

19         For the foregoing reasons, this action is DISMISSED with prejudice for lack of
20   prosecution. Judgment shall be entered accordingly.
21

22         DATED:        August 23, 2019
23                                                   __________________________________
24                                                          CORMAC J. CARNEY
25                                                   UNITED STATES DISTRICT JUDGE
26

27

28


                                                    -3-
